Order entered February 6, 2020




                                              In the
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01348-CR

                             DETRICK BLAIR DEAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-82171-2015

                                            ORDER
       Before the Court is appellant’s February 4, 2020 second motion to extend time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or

before February 11, 2020. If appellant’s brief is not filed by February 11, 2020, this appeal may

be abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE